SERVICES AGREEMENT

THIS AGREEMENT made the 21st day of September, 2000 (the "Effective Date").

BETWEEN:

VIRTUALSELLERS.COM, INC.

, a company incorporated under the federal laws of Canada and having an office
at 120 North LaSalle Street, Suite 1000, Chicago, Illinois, U.S.A. 60602



("VirtualSellers")

AND:

A1 METAL QUOTES CORPORATION, d.b.a. DAILYMETALQUOTES.COM

, a company incorporated under the laws of Illinois company having an office at
113 McHenry Road, #111, Buffalo Grove, Illinois, U.S.A. 60089



(the "Company")

WHEREAS:

VirtualSellers provides business support services, including information on
business strategies and corporate finance and the design, development and
maintenance of websites for use on the Worldwide Web portion of the Internet;

The Company owns and operates DailyMetalQuotes.com, an internet based scrap
metal price information and surplus/useable metal sales exchange service; and

The Company wishes to engage VirtualSellers to provide its services to the
Company in accordance with the terms and conditions set forth in this Agreement:

NOW THEREFORE in consideration of mutual covenants and agreements contained in
this Agreement, the parties hereby agree as follows:

1. INTERPRETATION



Wherever used in this Agreement, the following terms will have the following
meanings:

"Agreement" means this Services Agreement;

"Arbitration Fees" means a transaction fee for any Arbitration conducted by
VirtualSellers in an amount equal to 10% of the Final Bid Price,

"Bidder" means a party who places an electronic bid for merchandise on the
Company Website;

"Bid Product" means merchandise placed for sale on the metal sales exchange
portion of the Company Website which is purchased by a Buyer from a Seller
through the Company Website;

"Buyer" means a Bidder who becomes the highest bidder for a Bid Product (meeting
the applicable minimum bid or reserve requirement) which bid is accepted by the
Seller and upon such acceptance the Bidder becomes the Buyer and is obligated to
complete the transaction with the Seller;

"Closing Fees" means the aggregate transaction fees for each sale of a Bid
Product on the metal sales exchange portion of the Company Website in an amount
equal to the applicable percentage of the Final Bid Price payable to each of the
Company and VirtualSellers all as indicated in the following table:



Final
Bid Price

Amount
of Total
Closing Fees

Portion of Total
Closing Fees
Payable to
the Company

Portion of
Total Fees
Payable to
VirtualSellers

$0 - $4,999

8%

3.9%

4.1%

$5,000 - $14,999

7%

3.3%

3.7%

$15,000 and up

6%

2.7%

3.3%



"Company Content" means all materials, text, images, audio and other elements
that the Company provides to VirtualSellers for incorporation into the Company
Website;

"Company Website" means the DailyMetalQuotes.com website for price information
and surplus/useable metal sales exchange and all underlying elements thereof;

"Content" includes all text, images, video audio and other elements that are
available to be viewed by browsers of the Company Website;

"Final Bid Price" means the final sale price, or closing bid, of the Bid Product
through the Company Website;

"Final Bid Fee" means the portion of the Closing Fees payable to the Company as
indicated in the table contained in Section 1.1(f);

"including" means including without limitation to the generality of any
description, definition term or phrase preceding that word and the word
"include" and its derivatives will be construed accordingly;

"Inspection Period" means the amount of time allotted to a Buyer to examine and
evaluate the Bid Product or the amount of time allotted to a Seller in the event
of a Returned Bid Product. The Inspection Period begins at 12:01 p.m. of the
first business day following the date of actual receipt (as evidenced by the
shipment delivery date of the Bid Product or Returned Bid Product, as the case
may be, indicated on the shipping documentation of the third party carrier) of
the Bid Product by a Buyer or the Returned Bid Product by a Seller, as the case
may be, and continues for a period of 24 hours;

"Intellectual Property Rights" means all patents, patent applications and
registrations, trade-marks, trade-mark applications and registrations,
copyrights, copyright applications and registrations, domain names and domain
name registrations, uniform resource locators, trade names and industrial
designs, domestic or foreign, whether arising by statute or common law;

"Member" means a person or an entity that has paid a Subscription Fee;

"Returned Bid Product" means a Bid Product which a Buyer refuses to accepted and
returns to the Seller via VirtualSellers;

"Returned Bid Product Handling Fee" means the handling fee which is equal to 10
% of the Final Bid Price and charged by VirtualSellers to the Seller for any
Returned Bid Product;

(initialled)



"Sale Completion" means the earlier of the date on which a Buyer accepts
delivery the Bid Product or the date on which the Inspection Period expires;

"Seller" means the party who makes scrap metal (initialled) merchandise
available for sale on the metal sales exchange portion of the Company Website;

"Software" means all computer software programs that are necessary to operate or
that are incorporated into the Company Website, including all source code,
object code, compilers, libraries, tools and user interfaces;

"Subscription Fee" means the monthly or annual fee paid by a Member to obtain
access to the Company Website;

"Subscription Transaction Fees" means a transaction fee for each Subscription
Fee processed by VirtualSellers in an amount equal to 15% of such Subscription
Fees;

"Trade Secrets" means information that:

is used or may be used in business or for any commercial advantage;

derives independent economic Bid, actual or potential, from not being generally
known to the public or to other persons who can obtain economic Bid from its
disclosure or use;

is the subject of reasonable efforts to prevent it from becoming generally
known; and

the disclosure of which would result in harm or improper benefit; and

"VirtualSellers Closing Fees" means the portion of the Closing Fees payable to
VirtualSellers as indicated in the table contained in Section 1.1(f).

The headings used herein and the division of this Agreement into Articles,
Sections and Subsections are for convenience of reference only and will not
affect the interpretation hereof.

The provisions of this Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
negotiations, proposals and agreements, whether oral or written, with respect to
the subject matter hereof and there is no representation, warranty, term or
condition, express or implied, relating to the subject matter hereof, except as
specifically set forth herein.

If any provision of this Agreement is held to be unenforceable, then the
remaining provisions will continue in full force and effect. The parties will in
good faith negotiate a mutually acceptable and enforceable substitute for the
unenforceable provision, which substitute will be as consistent as possible with
the original intent of the parties.

This Agreement will in all respects be governed exclusively by and construed in
accordance with the laws of the State of Illinois and will be treated in all
respects as an Illinois contract. This Section will not be construed to affect
the rights of a party to enforce a judgment or award outside Illinois, including
the right to record and enforce a judgment or award in any other jurisdiction.
The parties hereby irrevocably attorn to the jurisdiction of the courts of the
State of Illinois, which will have sole, exclusive and original jurisdiction
over any dispute with respect to this Agreement.

All dollar amounts referred to in this Agreement are in lawful money of the
United States.

2. SERVICES PROVIDED BY VIRTUALSELLERS

Listing, Selling and Bidding of Merchandise on Company Website

2.1 VirtualSellers agrees to:

(a) post on the Company Website the product description, pricing and shipping
information received from the Company in connection with merchandise to be
listed for sale on the metal sales exchange portion of the Company Website; and

(b) maintain the computer software which operates and manages the metal sales
exchange portion of the (initialled) Company Website.

Payment, Shipping and Fees

2.2 At the close of any sale of a Bid Product on the Company Website,
Virtualsellers agrees to:

authenticate a Buyer's identity by obtaining the Buyer's name and company name,
address, electronic mail address, telephone number, employer identification
number and/or social security number, details of the form of payment and
necessary shipping details; and

send to the Buyer an invoice for the Final Bid Price and all applicable shipping
costs.

2.3 VirtualSellers agrees, on behalf of the Company, to receive and verify
payment of the Final Bid Price by the Buyer and all applicable shipping costs,
in the form of cash deposit, wire transfer, money purchase orders or certified
check deposit, and retain the Final Bid Price until the expiry of the Inspection
Period or acceptance of the Bid Product by the Buyer, whichever occurs earlier.

2.4 Upon receiving payment for the Final Bid Price and all applicable shipping
costs from a Buyer, VirtualSellers agrees to arrange shipping within the United
States of the Bid Product directly from a Seller to a Buyer via a third party
carrier, such that the Bid Product will be delivered to the Buyer within ten
(10) days of receipt of such payment. Shipping will be prepaid by the Buyer and
shipped with a blind bill of lading.

2.5 Upon delivery of a Bid Product to a Buyer, VirtualSellers agrees to verify
that such Buyer received the Bid Product and confirm that such Buyer either
accepts or rejects the Bid Product.

2.6 Upon receipt of the Buyer's acceptance of the Bid Product or expiry of the
Inspection Period, whichever occurs earlier, VirtualSellers agrees, on behalf of
the Company, to:

(a) retain an amount equal to the Closing Fees from the Final Bid Price paid by
the Buyer;

(b) deliver, within 15 days of the Sale Completion, the Final Bid Fee to the
Company together with and itemized confirmation detailing the Final Bid Price,
the Final Bid Fees, the Closing Fees and the net amount to be paid directly to
the Seller; and

(c) deliver to a Seller, upon the Sale Completion, an amount equal to the Final
Bid Price less the Closing Fees and any other applicable fees or taxes together
with and itemized confirmation detailing the Final Bid Price, the Final Bid
Fees, the Closing Fees and the net amount to be paid directly to the Seller.

2.7 Upon receipt of the Buyer's rejection of the Bid Product, VirtualSellers
agrees, on behalf of the Company, to:

(a) upon receiving payment for all applicable shipping costs from a Seller and
Final Bid Fee (initialled), arrange shipping within the United States of the
Returned Bid Product from a Buyer to a Seller via third party carrier;

(b) invoice the Seller for an amount equal to the Final Bid Fee and Returned Bid
Product Handling Fee; (initialled)

(c) deliver, within 15 days of payment by the Seller, the Final Bid Fee to the
Company; and

(d) deliver to the Buyer, upon verification of a Seller's receipt and acceptance
of a Returned Bid Product, of valid rejection by buyer (initialled) an amount
equal to the Final Bid Price less any applicable charges.

2.8 VirtualSellers agrees to act as named shipper in connection with delivery by
a third party carrier of the Bid Product or the Returned Bid Product, as
applicable and necessary.

Arbitration

2.9 VirtualSellers agrees to act as an arbitrator in connection with any
disputes between a Seller and a Buyer in connection with the Bid Product prior
to the Buyer's acceptance of the Bid Product (the "Arbitration"). During such
Arbitration, VirtualSellers agrees to receive and deposit the Final Bid Price in
a separate escrow account until the Arbitration is completed.

Subscription Fees

2.10 VirtualSellers agrees to, on behalf of the Company, process and collect
online payments, in the form of cash deposit, wire transfer, certified check
deposit, money purchase orders or credit card, for Subscription Fees. Within 10
days of each month end, VirtualSellers agrees to deliver to the Company an
amount equal to the amount of the Subscription Fees collected during such month
less the Subscription Transaction Fees.

3. VIRTUALSELLERS' COMPENSATION

3.1 In consideration of the services to be performed by VirtualSellers pursuant
to the terms of this Agreement, the Company hereby agrees to pay the following
fees (collectively, the "Fees") to VirtualSellers:

(a) the Subscription Transaction Fees with such Subscription Transaction Fees to
be deducted from the Subscription Fees received by VirtualSellers;

(b) the Arbitration Fees with such Arbitration Fees to be deducted from the
Final Bid Price received by VirtualSellers;

(c) the VirtualSellers Closing Fees with such VirtualSellers Closing Fees to be
deducted from the Final Bid Price received by VirtualSellers; and

(d) any other amounts invoiced to the Company in accordance with the provision
of the services under this Agreement and as mutually agreed to in writing by the
Company and VirtualSellers (the "Other Fees"), with such Other Fees due and
payable within 30 days after the date of the invoice provided by VirtualSellers
to the Company.

3.2 Any Fees not paid in full by the due date therefor will bear interest at the
rate of 1.5 % per month (18% per annum) from the due date for payment until the
date of payment in full.

3.3 The Company will have no right to set-off or deduct any amount from any of
the Fees.

3.4 The Company will pay or reimburse VirtualSellers for all sales, use,
transfer, privilege, excise and all other taxes and all duties, whether
international, national, state or local, however designated, which are levied or
imposed by reason of the performance of the Services under this Agreement,
excluding, however, income taxes on profits which may be levied against
VirtualSellers.

4. COMPANY RESPONSIBILITIES

4.1 In connection with the performance of the Services by VirtualSellers, the
Company will:

(a) designate one Company representative who will be VirtualSellers' primary
point of contact for all questions and issues relating to the Services;

(b) provide VirtualSellers with five business days notice via email to
emyers@VirtualSellers.com prior to amending the pricing structure of the
Subscription Fee; and

(c) provide such information and data as is reasonably necessary to enable
VirtualSellers to perform the Services and its obligations under this Agreement.

4.2 The Company acknowledges and agrees that VirtualSellers will have no
liability for any failure by the Company to perform its obligations under this
Agreement in a timely manner.

5. TERM AND TERMINATION

5.1 This Agreement commence on the Effective Date and will continue in force and
effect until terminated in accordance with the provisions of this Agreement.

5.2 This Agreement may be terminated as follows:

(a) at any time upon agreement between the parties in writing;

(b) by the Company upon giving not less than 60 days written notice to
VirtualSellers, together with payment of any outstanding Fees and an amount
equal to all Fees that will, in the ordinary course of the Agreement, become due
and payable by the Company during the period after delivery of such notice and
the effective date of termination specified therein;

(c) by VirtualSellers upon giving not less than 60 days written notice to the
Company;

(d) by VirtualSellers at any time without prior notice to the Company if the
Company is in breach or default of any of its covenants, obligations or
agreements hereunder; or

(e) by VirtualSellers at any time without prior notice to the Company if the
Company becomes bankrupt or if a receiver or receiver-manager is appointed over
the Company or its assets or if the Company makes any proposal to its creditors
or is otherwise insolvent or ceases carrying on business.

5.3 Upon receipt of notice of termination or expiration of this Agreement for
any reason, without prejudice to any other rights which the parties may have:

(a) subject to the provisions of this Section, VirtualSellers will immediately
discontinue all Services under this Agreement;

(b) VirtualSellers will retain all payments made to it up to the effective date
of termination as payment in full in respect of the Services in which such
payments were made; and

(c) the Company will pay to VirtualSellers the full amount of any outstanding
Fees and expenses as well as such other expenses reasonably incurred by
VirtualSellers arising from the termination, including charges that
VirtualSellers incurs in terminating subcontracts.

5.4 Upon any termination or expiration of this Agreement, all provisions which
by their nature extend beyond termination or expiration including provisions
relating to warranties, confidentiality, indemnity, limitation of liability,
non-disclosure, proprietary rights and payment obligations will survive and
continue in effect and will enure to the benefit of and be binding upon the
parties, their legal representatives, heirs, successors and assigns. The
termination or expiry of any provision of this Agreement will not excuse any
prior breach of this Agreement.

6. NON-EXCLUSIVE aGREEMENT

6.1 The Company acknowledges and agrees that VirtualSellers is in the business
of designing and hosting websites and that, as such, nothing in this Agreement
will limit or prevent VirtualSellers from entering into similar agreements as
this Agreement or from designing, developing or maintaining products or from
providing any services that are similar to or that are competitive with the
Company Website or any of the Services provided under this Agreement.

7. EXCLUSION WARRANTIES

7.1 VIRTUALSELLERS PROVIDES ITS SERVICES "AS IS" AND WITHOUT ANY WARRANTY OR
CONDITION, EXPRESS, IMPLIED OR STATUTORY. VIRTUALSELLERS HEREBY EXPRESSLY AND
SPECIFICALLY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, UNLESS SPECIFICALLY REQUIRED BY LAW.

8. INDEMNITY

The Company agrees to fully indemnify and hold harmless VirtualSellers from and
against all damages, costs, losses, expenses and/or liability suffered or
incurred by VirtualSellers (including reasonable legal fees incurred by
VirtualSellers) due to or arising out of any of VirtualSellers obligations under
this Agreement with the exception of any negligent or intentional acts committed
on behalf of Virtualsellers (initialled).

9. LIABILITY LIMITS

IN NO EVENT SHALL VIRTUALSELLERS BE LIABLE FOR ANY LOST PROFITS, CONSEQUENTIAL,
EXEMPLARY, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES INCLUDING DAMAGES FOR LOSS
OF PROFITS, GOODWILL, USE, DATA, OR OTHER INTANGIBLE LOSSES ARISING OUT OF OR IN
CONNECTION WITH ITS SERVICES OR THIS AGREEMENT (HOWEVER ARISING, INCLUDING
NEGLIGENCE) EVEN IF VIRTUALSELLERS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. IN ANY EVENT, THE AGGREGATE LIABILITY OF VIRTUALSELLERS TO THE COMPANY
OR ANY THIRD PARTY FOR ANY REASON AND UPON ANY CAUSE OF ACTION WILL BE LIMITED
TO THE GREATER OF 100% OF THE FEES ACTUALLY PAID TO VIRTUALSELLERS BY THE
COMPANY UNDER THIS AGREEMENT AND $100. THE LIMITATIONS SET FORTH IN THIS SECTION
APPLY ALL CAUSES OF ACTION IN AGGREGATE, INCLUDING BREACH OF CONTRACT, BREACH OF
WARRANTY, NEGLIGENCE, STRICT LIABILITY, MISREPRESENTATIONS AND OTHER TORTS.

10. CONFIDENTIALITY

10.1 VirtualSellers may use the name of and identify the Company as a
VirtualSellers client, in advertising, publicity or similar materials
distributed or displayed to VirtualSellers' clients or prospective clients.

10.2 As a result of receiving the Services, the Company may receive or have
access to confidential information of VirtualSellers, including the operations,
plans, software, technical processes and formulas, source codes, product
designs, sales, costs and financial information, advertising revenues,
relationships, projections, marketing data, advertising relationships and usage
rates (collectively the "Confidential Information"). Such Confidential
Information includes Trade Secrets of VirtualSellers and includes verbal,
written, electronic and other communications, but does not include information
which at the time of disclosure is in the public domain. The Company will hold
all Confidential Information received by it or to which it has access in
confidence and will not use any such Confidential Information for any purpose,
disclose any such Confidential Information to any third party, reproduce any
such Confidential Information or retain any such Confidential Information or
copies thereof in any form or medium, all without the express prior written
consent of VirtualSellers. The Company acknowledges and agrees that the
Confidential Information constitutes valuable proprietary property of
VirtualSellers and that VirtualSellers will suffer irreparable harm if
unauthorised third parties access or use the Confidential Information or if the
Company or its employees access or use the Confidential Information in violation
of this Agreement. The Company agrees that if any of the Confidential
Information is disclosed or used in breach of this Agreement, then
VirtualSellers will have, in addition to any other remedies available, the right
to injunctive relief (including interlocutory injunctive relief) enjoining such
action and the Company agrees that remedies other than injunctive relief are
inadequate to protect VirtualSellers' rights.

11. GENERAL PROVISIONS

11.1 The relationship of the parties is that of independent contractors. Nothing
in this Agreement will be construed as placing the parties in a relationship as
employer and employee, principal and agent, partners or joint venturers. Neither
party will have the authority to enter into legally binding obligations on
behalf of the other party without the other party's prior express written
consent.

11.2 VirtualSellers may assign, subcontract or otherwise dispose of any of its
rights, duties and obligations under this Agreement without the consent of the
Company. The Company will not assign, without the prior written consent of
VirtualSellers, its rights, duties or obligations under this Agreement to any
person or entity, in whole or in part, whether by assignment, merger, transfer
of assets, sale of stock, operation of law or otherwise, and any attempt to do
so will be deemed a material breach of this Agreement.

11.3 Except as herein otherwise provided, no subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the parties hereto
unless reduced to writing and signed by the parties.

11.4 This Agreement will enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.

11.5 Except for the payment of Fees by the Company, if the performance of any
part of this Agreement by either party is prevented, hindered, delayed or
otherwise made impracticable by reason of any flood, riot, fire, judicial or
governmental action, labour disputes, act of God, communication lines failures
or any other causes beyond the reasonable control of either party, then that
party will be excused from such to the extent that it is prevented, hindered or
delayed by such causes.

11.6 Nothing contained in this Agreement shall or is intended to create or shall
be construed to create any right in or any duty or obligation by either party to
any third party. There are no third party beneficiaries of this Agreement.

11.7 Any notice permitted or required under the Agreement must be in writing.
Any such notice will be deemed delivered: (a) on the day of delivery in person;
(b) one day after deposit with an overnight courier, fully prepaid; (c) on the
date sent by facsimile transmission; or (d) on the date sent by e-mail, if
confirmed by first-class mail, properly posted, or by facsimile transmission; to
the address or fax number to whom it is directed set forth on page one hereof,
or at such other reasonable address or fax number at which personal delivery may
be effected of which a party may from time to time give notice in accordance
with this Section.

11.8 The parties may at any time and from time to time waive in whole or in part
the benefit to it of any provision in this Agreement or any default by the other
party, but any waiver on any occasion will be deemed not to be a waiver of that
provision thereafter or of any subsequent default or a waiver of any other
provision or default.

11.9 This Agreement may be executed in counterpart, each of which, when so
executed, will be deemed to be an original copy hereof, and all such
counterparts together shall constitute but one single agreement. Each party may
deliver a counterpart signature page by facsimile transmission.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement.

VIRTUALSELLERS.COM INC.




Per: /s/ signed
Authorized Signatory



 

A1 METAL QUOTES CORPORATION,
d.b.a. DAILYMETALQUOTES.COM




Per: /s/ signed
Authorized Signatory

